Exhibit 10.17

 

REPUBLIC COMPANIES GROUP, INC.

DEFERRED COMPENSATION PLAN FOR DIRECTORS

EFFECTIVE AS OF AUGUST 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I - INTRODUCTION    1             1.1    Name and Purpose of the Plan   
1             1.2    Status of Plan    1 ARTICLE II - DEFINITIONS    1
            2.1    Account    1             2.2    Board    1             2.3   
Change of Control    1             2.4    Code    2             2.5    Common
Stock    2             2.6    Company    2             2.7    Deferral Agreement
   2             2.8    Director    2             2.9    Effective Date    2
            2.10    Election Form    2             2.11    Elective Deferral   
2             2.12    Eligible Payment    3             2.13    Exchange Act   
3             2.14    Fair Market Value    3             2.15    Interest
Account    3             2.16    Participant    3             2.17    Plan    3
            2.18    Plan Administrator    3             2.19    Plan Year    3
            2.20    Stock Account    3             2.21    Trust    3
            2.22    Trustee    3 ARTICLE III - PARTICIPATION    3
            3.1    Commencement of Participation    3             3.2   
Continued Participation    3 ARTICLE IV - DEFERRALS    4             4.1   
Elective Deferrals    4 ARTICLE V - ACCOUNT    4             5.1    Accounts   
4             5.2    Investments    4             5.3    Stock Account    4
            5.4    Interest Account    5

 

i



--------------------------------------------------------------------------------

ARTICLE VI - VESTING    5             6.1    General    5 ARTICLE VII -
DISTRIBUTION OF FUNDS    5             7.1    Distribution Funds    5
            7.2    Time of Payment    5             7.3    Form of Payment Upon
Distribution    6             7.4    Death Benefits    6 ARTICLE VIII - PLAN
ADMINISTRATION    7             8.1    Plan Administration and Interpretation   
7             8.2    Powers, Duties and Procedures, Etc    7             8.3   
Information    7             8.4    Indemnification of Plan Administrator    7
ARTICLE IX - AMENDMENT AND TERMINATION    7             9.1    Amendments    7
            9.2    Termination of Plan    7             9.3    Existing Rights
   8 ARTICLE X - MISCELLANEOUS    8             10.1    No Funding    8
            10.2    Claims of General Creditors    8             10.3    No
Guarantee of Interests    8             10.4    Non-Assignability    8
            10.5    Limitation of Participant’s Rights    8             10.6   
Participants Bound    9             10.7    Receipt and Release    9
            10.8    Governing Law    9             10.9    Headings and
Subheadings    9             10.10    Construction    9             10.11   
Successors    9

 

ii



--------------------------------------------------------------------------------

REPUBLIC COMPANIES GROUP, INC.

DEFERRED COMPENSATION PLAN FOR DIRECTORS

EFFECTIVE AS OF AUGUST 1, 2005

 

ARTICLE I

INTRODUCTION

 

1.1 Name and Purpose of the Plan. The name of this plan is the Republic
Companies Group, Inc. Deferred Compensation Plan for Directors (the “Plan”). The
purpose of the Plan is to provide Directors of the Company with the opportunity
to defer compensation earned for services performed as a member of the Board.

 

1.2 Status of Plan. The Plan is intended to be a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of sections 201(2) and 301(a)(3) of the Employee Retirement
Income Security Act of 1974 (“ERISA”), and shall be interpreted and administered
to the extent possible in a manner consistent with that intent.

 

ARTICLE II

DEFINITIONS

 

Whenever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

 

2.1 Account means, for each Participant, the account established for his or her
benefit under Article V.

 

2.2 Board means the Board of Directors of the Company.

 

2.3 Change of Control means the occurrence of any of the following events:

 

(a) The agreement to acquire or a tender offer for beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) by any individual,
entity or group (within the meaning of section 13(d)(3) or 14(d)(2) of the
Exchange Act) (a “Person”), of 50% or more of either (x) the then outstanding
shares of Stock (the “Outstanding Stock”) or (y) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (iv)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of paragraph (c) below; or

 

(b) Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board; or

 

1



--------------------------------------------------------------------------------

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another corporation (a “Business Combination”), in each
case, unless, following such Business Combination, (i) the Outstanding Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination represent or are converted into or exchanged for securities which
represent or are convertible into more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company, or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries), (ii) no Person
(excluding any employee benefit plan (or related trust) of the Company or the
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership of the
Company existed prior to the Business Combination and (iii) at least a majority
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

2.4 Code means the Internal Revenue Code of 1986, as amended, from time to time.
Reference to any section or subsection of the Code includes reference to any
comparable or succeeding provisions of any legislation which amends, supplements
or replaces such section or subsection.

 

2.5 Common Stock means the common stock of the Company, par value $.01 per
share.

 

2.6 Company means Republic Companies Group, Inc., a Delaware corporation.

 

2.7 Deferral Agreement means the written agreement to defer compensation signed
by the Participant and in the form provided by the Plan Administrator and
approved by the Board.

 

2.8 Director means any member of the Board.

 

2.9 Effective Date means August 1, 2005.

 

2.10 Election Form means the investment and payment election form as approved
and prescribed by the Plan Administrator.

 

2.11 Elective Deferral means the portion of a Participant’s Eligible Payment
earned during a given Plan Year which is deferred by a Participant under Section
4.1.

 

2



--------------------------------------------------------------------------------

2.12 Eligible Payment means any payment (including a payment of Common Stock)
due to a Director and declared by the Board as a payment, the income recognition
of which may be deferred pursuant to the Plan.

 

2.13 Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

 

2.14 Fair Market Value shall have the meaning used in the Republic Companies
Group, Inc. 2005 Equity-Based Compensation Plan.

 

2.15 Interest Account shall mean the interest account established under a
Participant’s Account pursuant to Section 5.2.

 

2.16 Participant means any Director who participates in the Plan in accordance
with Article III.

 

2.17 Plan means the Republic Companies Group, Inc. Deferred Compensation Plan
for Directors, as amended from time to time.

 

2.18 Plan Administrator means the person, persons or entity designated by the
Board to administer the Plan and to serve as agent for the Board with respect to
the Plan. If no such person or entity is serving as Plan Administrator at any
time, the Board shall be the Plan Administrator.

 

2.19 Plan Year means, in the case of the first Plan Year, the period from the
Effective Date through December 31, 2005 and, for each Plan Year thereafter, the
12-month period ending December 31.

 

2.20 Stock Account shall mean the stock account established under a
Participant’s Account pursuant to Section 5.2.

 

2.21 Trust means the rabbi trust or trusts which may be established by the
Company to hold assets in connection with the operation of the Plan.

 

2.22 Trustee means the trustee or trustees of the Trust.

 

ARTICLE III

PARTICIPATION

 

3.1 Commencement of Participation. Any Director who elects to defer part of his
or her Eligible Payment in accordance with Section 4.1 shall become a
Participant in the Plan as of the date such deferral occurs in accordance with
Section 4.1.

 

3.2 Continued Participation. A Participant in the Plan shall continue to be a
Participant so long as any amount remains credited to his or her Account.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

DEFERRALS

 

4.1 Elective Deferrals. Any Director may elect to defer all or a portion of his
or her Eligible Payment arising from services performed in a specified Plan Year
by executing a Deferral Agreement setting forth the Director’s election as to:
(a) the amount or number of shares of Common Stock of the Director’s Eligible
Payment to be deferred for such Plan Year; (b) the payment date, as described in
Article VII, for distribution of the portion of the Participant’s Account
attributable to such deferral; and (c) the manner in which such payment is to be
made. Any election made pursuant to this Section 4.1 must be made prior to the
first day of the Plan Year to which such election relates. Any person who
becomes eligible to participate in the Plan during any Plan Year (including the
first Plan Year), may elect, not later than the 30th day after his or her term
as a Director begins (or, in the case of the first Plan Year, not later than the
30th day after the Effective Date), to defer all or a portion of his or her
Eligible Payment payable for the portion of such Plan Year following such
election.

 

The Eligible Payment payable to a Participant for a given Plan Year shall be
reduced by the Participant’s Elective Deferral for that Plan Year and the
Elective Deferral shall be credited by the Company to the Participant’s Account
as of the date the amounts would have otherwise been paid to the Participant.

 

ARTICLE V

ACCOUNT

 

5.1 Accounts. The Plan Administrator shall establish an Account for each
Participant reflecting Elective Deferrals made for the Participant’s benefit,
together with any adjustments for income, gain or loss, and any distributions
from the Account. Each Account shall consist of a Stock Account and an Interest
Account. The Plan Administrator shall establish sub-accounts under the Account
for each Participant who has more than one election in effect under Section 7.2.

 

As of the last day of the Plan Year, the Plan Administrator shall provide the
Participant with a statement of his or her Account reflecting the income, gains
and losses (realized and unrealized), credited Elective Deferrals, and
distributions from the Account since the prior statement.

 

5.2 Investments. Any Elective Deferral of an Eligible Payment that, but for its
deferral, would have been paid in cash to the Participant shall be credited to
Participant’s Interest Account (or such other sub-account as may be established
from time to time by the Plan Administrator). Any Elective Deferral of an
Eligible Payment that, but for its deferral, would have been paid in Common
Stock to the Participant shall be credited to Participant’s Stock Account.

 

5.3 Stock Account. The portion of the Elective Deferral credited to the Stock
Account shall be deemed to be invested in the number of shares of Common Stock
so credited to the Stock Account on the date such Common Stock would have been
paid. Whenever a dividend other than a dividend payable in the form of shares of
Common Stock is declared with respect to Common Stock, the number of shares of
Common Stock credited to a Participant’s Stock Account shall be increased by a
number of shares equal to the amount determined by dividing (x) the product of
(i) the number

 

4



--------------------------------------------------------------------------------

of shares of Common Stock credited to Participant’s Stock Account on the related
dividend record date, and (ii) the amount of any cash dividend declared by the
Company on a share of Common Stock (or, in the case of any dividend
distributable in property other than Common Stock, the per share value of such
dividend, as determined by the Company for purposes of income tax reporting), by
(y) the Fair Market Value of a share of Common Stock on the related dividend
payment date. In the case of any dividend declared on Common Stock which is
payable in shares of Common Stock, the number of shares of Common Stock credited
to Participant’s Account shall be increased by an amount of Common Stock equal
to the product of (a) the number of shares of Common Stock credited to
Participant’s Account on the related dividend record date, and (b) the number of
shares of Common Stock (including any fraction thereof) distributable as a
dividend on a share of Common Stock. In the event of any stock split, stock
dividend, recapitalization, reorganization or other corporate transaction
affecting the capital structure of the Company, the Plan Administrator shall
make such adjustments to the number of shares of Common Stock credited to each
Participant’s Account as the Plan Administrator shall deem necessary or
appropriate to prevent the dilution or enlargement of such Director’s rights.

 

5.4 Interest Account. The portion of any Elective Deferral credited to the
Interest Account shall be deemed invested in accordance with this Section 5.4 as
of the date such amounts would have been paid to the Participant. Any amounts
credited to the Interest Account shall be credited with interest at 7% per year,
compounded daily.

 

ARTICLE VI

VESTING

 

6.1 General. A Participant will be immediately one hundred percent (100%) vested
in (i.e., shall have a nonforfeitable right to) all Elective Deferrals
(excluding Common Stock subject to a substantial risk of forfeiture as described
in section 83 of the Code), and in all income and gain attributable thereto,
credited to his or her Account. Common Stock subject to a substantial risk of
forfeiture, as described in section 83 of the Code, shall continue to be
unvested if deferred pursuant to Section 4.1 and will vest (along with dividends
paid thereon) in accordance with the terms of the agreement pursuant to which
such Common Stock was granted.

 

ARTICLE VII

DISTRIBUTION OF FUNDS

 

7.1 Distribution Funds. At the time of distribution, payment shall be made from
the general assets of the Company or the Trust, if established. Payments of
amounts credited to the Interest Account portion of a Participant’s Account
shall be made in the form of cash, and payments of amounts credited to the Stock
Account portion of a Participant’s Account shall be distributed in Common Stock
issued pursuant to and in accordance with the terms and conditions of the
Republic Group Companies, Inc. 2005 Equity-Based Compensation Plan or any
successor plan thereto.

 

7.2 Time of Payment.

 

(a) Distribution Election. Distribution of amounts credited to Participant’s
Account (or sub-account if Participant has more than one election in effect
under this Section 7.2)

 

5



--------------------------------------------------------------------------------

shall be made at a time determined according to the Participant’s election on
his Election Form following:

 

(i) Termination of the Participant’s services as a Director for any reason;

 

(ii) A future date certain to be irrevocably determined by the Participant at
the time a deferral is elected;

 

(iii) The earlier of (A) the event described in Section 7.2(a)(i), and (B) the
date of a Change in Control; or

 

(iv) The earlier of (A) the event described in Section 7.2(a)(i), and (B) the
date described in Section 7.2(a)(ii).

 

(b) Distribution upon Termination of Service as a Director. If (i) Participant’s
service as a Director is terminated for any reason, (ii) Participant’s
distribution has not been made pursuant to this Section 7.2 and (iii)
Participant did not elect a date certain distribution pursuant to Section
7.2(a)(ii), then Participant’s Account (or sub-account) shall be distributed
soon as administratively feasible following the date the Participant ceases to
be a Director.

 

(c) Distribution on Date Certain. If (i) Participant elected a date certain for
the distribution of amounts credited to Participant’s Account (or sub-account)
pursuant to Section 7.2(a)(ii) or Section 7.2(a)(iv) and (ii) Participant’s
distribution has not been made pursuant to this Section 7.2, then Participant’s
Account (or sub-account) shall be distributed as soon as administratively
feasible following such date.

 

(d) Distribution Due to Change in Control. If (i) a Change in Control occurs,
(ii) Participant’s distribution has not been made pursuant to this Section 7.2
and (iii) Participant has elected a distribution pursuant to Section
7.2(a)(iii), then Participant’s Account (or sub-account) shall be distributed as
soon as administratively feasible following the date of the Change in Control.

 

7.3 Form of Payment Upon Distribution. Distribution of amounts credited to
Participant’s Account (or sub-account if Participant has more than one election
in effect under this Section 7.2) shall be in a single lump-sum payment.

 

7.4 Death Benefits. If the Participant dies before all payments are made, any
unpaid funds shall be paid to the designated beneficiary of the Participant. If
the Participant designates more than one beneficiary, the designation shall set
forth each beneficiary’s share of the Participant’s Account. If the shares are
not set forth for all designated beneficiaries, the designated beneficiaries
shall share the deceased Participant’s Account equally. The Participant may
designate a contingent beneficiary that is entitled to receive the share(s) of
designated beneficiary(ies) who predecease(s) the Participant. If no contingent
beneficiary(ies) are designated by the Participant and one or more designated
beneficiaries predecease the Participant, or no beneficiaries have been
appointed by the Participant, and there are no contingent beneficiaries who
survive the Participant, the Participant’s unpaid Account shall be paid to the
estate of the Participant. The beneficiary referred to in this Section 7.4 may
be designated or changed by the Participant before the Participant’s death
(without the consent of any prior beneficiary, except as provided by applicable
laws) by procedures established by the Plan Administrator.

 

6



--------------------------------------------------------------------------------

ARTICLE VIII

PLAN ADMINISTRATION

 

8.1 Plan Administration and Interpretation. The Plan Administrator shall oversee
the administration of the Plan. The Plan Administrator shall have complete
control and authority to determine the rights and benefits of all claims,
demands and actions arising out of the provisions of the Plan of any
Participant, beneficiary, deceased Participant, or other person having or
claiming to have any interest under the Plan. The Plan Administrator shall have
complete discretion to interpret the Plan and to decide all matters under the
Plan. Such interpretation and decision shall be final, conclusive and binding on
all Participants and any person claiming under or through any Participant, in
the absence of clear and convincing evidence that the Plan Administrator acted
arbitrarily and capriciously. Any individual(s) serving as Plan Administrator
who is a Participant will not vote or act on any matter pertaining solely to
himself or herself. When making a determination or calculation, the Plan
Administrator shall be entitled to rely on information furnished by a
Participant, a beneficiary, the Company, or the Trustee.

 

8.2 Powers, Duties and Procedures, Etc. The Plan Administrator shall have such
powers and duties, may adopt such rules, may act in accordance with such
procedures, may appoint such officers or agents, and may delegate such powers
and duties, as it shall determine in its sole discretion.

 

8.3 Information. To enable the Plan Administrator to perform its functions, the
Company shall supply full and timely information to the Plan Administrator on
all matters relating to the Eligible Payments of Participants, their service,
death, termination of service, and such other pertinent facts as the Plan
Administrator may require. Records of the Company for these purposes shall be
conclusive unless determined otherwise by the Plan Administrator.

 

8.4 Indemnification of Plan Administrator. The Company agrees to indemnify and
to defend to the fullest extent permitted by law any officer(s) or employee(s)
who serve as Plan Administrator (including any such individual who formerly
served as Plan Administrator) against all liabilities, damages, costs and
expenses (including attorneys’ fees and amounts paid in settlement of any claims
approved by the Company) occasioned by any act or omission to act in connection
with the Plan, if such act or omission was performed in good faith.

 

ARTICLE IX

AMENDMENT AND TERMINATION

 

9.1 Amendments. The Company, upon action of the Board, shall have the right to
amend the Plan from time to time, subject to Section 9.3, by an instrument in
writing which has been executed on the Company’s behalf by its duly authorized
officer.

 

9.2 Termination of Plan. This Plan is strictly a voluntary undertaking on the
part of the Company and shall not be deemed to constitute a contract between the
Company and any Eligible

 

7



--------------------------------------------------------------------------------

Director or consideration for, or an inducement or condition of the performance
of the services by any Director. The Company reserves the right to terminate the
Plan at any time, subject to Section 9.3, by an instrument in writing which has
been executed on the Company’s behalf by its duly authorized officer. Upon
termination, the Company shall continue to maintain the Trust, if established,
to pay benefits hereunder as they become due as if the Plan had not terminated
or continue to pay benefits hereunder from the general assets of the Company if
a Trust has not been established.

 

9.3 Existing Rights. No amendment or termination of the Plan shall adversely
affect the rights of any Participant with respect to amounts that have been
credited to his or her Account prior to the date of such amendment or
termination.

 

ARTICLE X

MISCELLANEOUS

 

10.1 No Funding. The Plan constitutes a mere promise by the Company to make
payments in accordance with the terms of the Plan and Participants and
beneficiaries shall have the status of general unsecured creditors of the
Company. Nothing in the Plan will be construed to give any Director or any other
person rights to any specific assets of the Company or of any other person. In
all events, it is the intent of the Company that the Plan be treated as unfunded
for Code purposes and for purposes of Title I of ERISA.

 

10.2 Claims of General Creditors. All Elective Deferrals and amounts paid to the
Account under this Plan shall remain a part of the general assets of the
Company. Accordingly, the Elective Deferrals and amounts paid to the Account
under this Plan are subject to the claims of the Company’s general creditors.

 

10.3 No Guarantee of Interests. The Board and the Company do not guarantee the
Common Stock of the Company from loss or depreciation.

 

10.4 Non-Assignability. None of the benefits, payments, proceeds or claims of
any Participant or beneficiary shall be subject to any claim of any creditor of
any Participant or beneficiary and, in particular, the same shall not be subject
to attachment or garnishment or other legal process by any creditor of such
Participant or beneficiary. No Participant or beneficiary shall have any right
to alienate, anticipate, commute, pledge, encumber or assign any of the benefits
or payments or proceeds which he or she may expect to receive, contingently or
otherwise, under the Plan. No Participant may borrow against his or her Account.
The Account shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution
or levy of any kind, whether voluntary or involuntary. However, if a former
spouse of a Participant is awarded an interest in a Participant’s Account
through a judgment or order of a court, the Plan Administrator may, in its sole
discretion, direct that the payment of such interest awarded to the former
spouse be paid to the former spouse, thereafter, the Participant’s Account shall
be reduced for all Plan purposes by the applicable amount of any such payment.

 

10.5 Limitation of Participant’s Rights. Nothing contained in the Plan shall (a)
confer upon any person a right to serve as a Director or to continue to serve as
a Director of the Company,

 

8



--------------------------------------------------------------------------------

or (b) confer upon any Participant any of the rights of a shareholder of the
Company unless and until the Participant is duly issued or transferred shares of
Common Stock, or a security substituted therefor, pursuant to Article VII.

 

10.6 Participants Bound. Any action with respect to the Plan taken by the Plan
Administrator, the Company or the Trustee or any action authorized by or taken
at the direction of the Plan Administrator, the Company or the Trustee shall be
conclusive upon all Participants and beneficiaries entitled to benefits under
the Plan.

 

10.7 Receipt and Release. Any payment to any Participant or beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Company, the Plan Administrator and
the Trustee under the Plan, and the Plan Administrator may require such
Participant or beneficiary, as a condition precedent to such payment, to execute
a receipt and release to such effect. If any Participant or beneficiary is
determined by the Plan Administrator to be incompetent, by reason of physical or
mental disability, to give a valid receipt and release, the Plan Administrator
may cause the payment or payments becoming due to such person to be made to
another person for his or her benefit without responsibility on the part of the
Plan Administrator, the Company, or the Trustee to follow the application of
such funds.

 

10.8 Governing Law. The Plan shall be construed, administered, and governed in
all respects under and by the laws of the state of Delaware, without regard to
its choice of laws provisions, except to the extent Delaware law is preempted by
federal law. If any provision shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective.

 

10.9 Headings and Subheadings. Headings and subheadings in this Plan are
inserted for convenience only and are not to be considered in the construction
of the provisions hereof.

 

10.10 Construction. Whenever possible, each provision of the Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Plan shall be held to be prohibited by or invalid
under applicable law, then (a) such provision shall be deemed amended to, and to
have contained from the outset such language as shall be necessary to,
accomplish the objectives of the provision and (b) all other provisions of the
Plan shall remain in full force and effect.

 

10.11 Successors. The provisions of the Plan shall bind and inure to the benefit
of the Company and its successors and assigns. The term “successors” as used
herein shall include any corporation or other business entity which shall by
merger, consolidation, purchase or otherwise, acquire all or substantially all
of the business and assets of the Company and successors of any such corporation
or other business entity.

 

9



--------------------------------------------------------------------------------

REPUBLIC COMPANIES GROUP, INC.

DEFERRED COMPENSATION PLAN FOR DIRECTORS

 

DEFERRED COMPENSATION AGREEMENT

 

                                          (the “Director”) hereby elects the
following deferral(s), to be made under the Republic Companies Group, Inc.
Deferred Compensation Plan for Directors (the “Plan”), of any and all income
that would be recognized by the Director, but for this election to defer any
portion or all of any Eligible Payment owed to the Director and approved by the
board of directors of Republic Companies Group, Inc. (the “Company”), for
services rendered in the Plan Year immediately following the date the Director
executes this agreement (or, with respect to services performed in the Plan Year
in which the Director first becomes eligible to participate in the Plan,
including the first Plan Year, and after the election date, within 30 days of
the Director first becoming a member of the Board, or, in the case of the first
Plan Year, not later than August 30, 2005). Terms capitalized but not defined
herein shall have the meaning set forth in the Plan.

 

Deferral of Eligible Payment: The Director elects (check one for each category):

 

A.    Cash Compensation _____    No deferral _____    I elect to defer _____% or
$___________ of my Eligible Payment for calendar year _____. B.    Stock
Compensation (Excluding restricted stock as described in section 83(a) of the
Internal Revenue Code of 1986, as amended) _____    No deferral _____    I elect
to defer _____% or $___________ of my Eligible Payment for calendar year _____.
C.    Restricted Stock _____    No deferral _____    I elect to defer _____% or
$___________ of my Eligible Payment for calendar year _____.

 

The amounts so deferred by the Director shall be deducted from the amount of
cash, stock or other property payable to the Director and may but not need be
held in a Company-sponsored grantor trust (the “rabbi trust”) by the Company, in
accordance with the Plan. The total of such amount, adjusted for gains, losses
and dividends or other distributions in accordance with the Plan, held under the
Plan at any time is sometimes referred to as the Director’s “Deferred Balance”
in this Deferred Compensation Agreement. The Deferred Balance referenced herein
shall only apply to the Deferred Balance in connection with the deferral made
pursuant to this Deferred Compensation Agreement. All amounts held for the
Director under the Plan are assets of the Company available to the Company’s
creditors, regardless of whether the Company deposits such amounts in the rabbi
trust, and the Director’s right to payment shall be no greater than that of a
general creditor of the Company.

 

10



--------------------------------------------------------------------------------

DISTRIBUTABLE EVENT

 

The Director elects distribution of the portion of his vested Deferred Balance,
deferred pursuant to this Deferred Compensation Agreement, in accordance with
the Plan and the terms herein following (check one):

 

_____                             (provide future date certain for
distribution). _____    Termination of the Director’s service as a director of
the Company. _____    The earlier of (1) termination of the Director’s service
as a director of the Company, or (2) a Change in Control as defined in the Plan.
_____    The earlier of (1) termination of the Director’s service as a director
of the Company, or (2)                      (provide future date certain for
distribution).

 

METHOD OF PAYMENT

 

When payment commences to the Director or his Beneficiary, his vested Deferred
Balance, deferred pursuant to this Deferred Compensation Agreement, under the
Plan will be paid in a single lump sum.

 

BENEFICIARY DESIGNATION

 

If the Director dies with all or part of his Deferred Balance remaining due
under the Plan, such balance shall be paid in a lump sum as soon as practicable
after the Company is duly informed of such death. The Deferred Balance shall be
paid to the Director’s designated beneficiary appointed by completing the
Beneficiary Designation below.

 

My designated beneficiary under the Plan is:

 

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Beneficiary Name       Beneficiary Social Security Number

 

--------------------------------------------------------------------------------

        Beneficiary Address        

 

Note:       Notwithstanding anything to the contrary set forth herein, the above
Beneficiary Designation applies to the Director’s entire Deferred Balance
arising in connection with all of the Director’s prior and future Deferred
Compensation Agreements unless and until revoked by the Director. This form
supersedes all prior election forms as to such Beneficiary Designation.

 

11



--------------------------------------------------------------------------------

As evidence of the Director’s election, as described above, the Director has
placed his signature below on the date specified.

 

 

--------------------------------------------------------------------------------

Signature of Director

 

--------------------------------------------------------------------------------

Name Printed or Typed

 

--------------------------------------------------------------------------------

Date

 

As evidence of the Company’s acceptance of this election and of the Company’s
agreement to pay the Deferred Balance as specified above, the Company has caused
this Deferred Compensation Agreement to be duly executed in its name and behalf
as shown below on the date specified.

 

REPUBLIC COMPANIES GROUP, INC.

 

--------------------------------------------------------------------------------

By

 

--------------------------------------------------------------------------------

Name

 

--------------------------------------------------------------------------------

Title

 

--------------------------------------------------------------------------------

Date

 

12